Per Cur.
The evidence is admissible. These bonds must have been received as cash, for the defendant, in the capacity of county collector, had no right to receive them in any other way. He is therefore answerable as for so much cash; he makes himself the debtor by receiving them. Besides, after having admitted the correctness of the charge against him on a former occasion, he will not be permitted, without showing some good reason, to question it now.
Read, for plaintiffs, called for defendant’s book, and said it was in court yesterday.
Leake said the notice to produce it was only given this morning.
Per Cur.
The excuse is futile; unless the book is produced, every presumption must be made against the defendant. (a)
Leake contended that no interest was chargeable against the defendant upon these accounts.
Per Cur.
The jury ought to allow interest for moneys in his hands, after a reasonable time for paying them over.
Verdict for plaintiffs, £1340 8s. 5d.
Cited in Orange v. Springfield, 1 South. 186.

 See 4 Burr. 2489; 4 Dall. 113.